Wait, J.
These were actions by husband and wife to recover for damages alleged to have been received in consequence of the fall of the wife upon an unlighted stairway in a tenement building owned by the defendant. She had been calling upon her sister, whose husband was the defendant’s tenant of the apartment upon the second floor of the building numbered 364 Chestnut Street, in Springfield, and was on her way out of the building when she fell on the last step of *92the common stairway between the second and first stories. Upon contradictory evidence, the jury could have found that the hall and stairs at the place were dark; that she was using due care;.and that her injuries were caused-by her fall and not by disease which led to the fall.
No contention is made that any liability rests upon the defendant unless he owed a duty to light the place of the fall.
The law is settled that a landlord is under no obligation to light the common halls and stairways under his control in tenement buildings occupied by his tenants, unless he has undertaken to do so by express or implied agreement, or is bound so to do by statutory provisions. Polansky v. Heller, 241 Mass. 484. Gallagher v. Murphy, 221 Mass. 363, 365. Stone v. Lewis, 215 Mass. 594, 597. McGowan v. Monahan, 199 Mass. 296, 298. Jordan v. Sullivan, 181 Mass. 348. Dean v. Murphy, 169 Mass. 413, 415. Marwedel v. Cook, 154 Mass. 235. Compare Faxon v. Butler, 206 Mass. 500; Coupe v. Platt, 172 Mass. 458.
The mere relation of landlord and tenant does not place the obligation upon him; nor standing by itself does the fact that the construction of the premises leaves halls and stairways unlighted. Pizzano v. Shuman, 229 Mass. 240. Stone v. Lewis, supra. Polansky v. Heller, supra. The tenant takes the premises as he finds them, Andrews v. Williamson, 193 Mass. 92, and those who come to them because of social or business relations with the tenant, do not have any right greater than the tenant’s. Polansky v. Heller, supra. Pizzano v. Shuman, supra. Stone v. Lewis, supra. Alessi v. Fitzgerald, 217 Mass. 576.
The evidence taken most strongly for the plaintiff disclosed that there was a single apartment on each floor; that when the tenant took the second floor apartment, many years before this accident, there was a gas fixture in each hallway; that the landlord agreed to furnish the gas, but required the tenant of the apartment to attend to the light; that his employee who did janitor’s work in the building did nothing about the lights. The tenants testified that they attended regularly to fighting the gas jets; and there was testimony, from the first floor tenant, which the jury were at liberty to *93disbelieve, that he had lighted the gas on the evening of the accident. This evidence does not justify a finding that the landlord undertook to light the halls and stairways. The only legitimate conclusion from it is that the landlord did not. The judge would have been right in refusing to submit it to the jury. The bill of exceptions shows that he allowed the jury to pass upon the question, but, after verdicts in favor of the plaintiffs, apparently under power reserved under the statute, in accord with G. L. c. 231," § 120, he set them aside and entered verdicts for the defendant.
He was right in instructing the jury that no obligation to light the halls and stairways had been imposed upon the landlord by the ordinances of Springfield. Section 83 of. chapter 30 of the ordinances, then in force, provided that: "The public halls and stairways within every office building, three or more stories in height, and within every tenement house, three or more stories in height, if for more than four families, shall have gas or electric lights so located that the stairs and landings shall be adequately lighted, and it shall be compulsory on the part of the owner of such building to keep said lights lighted from sunset to sunrise.” The defendant’s tenement property was three stories in height. We need not decide whether it was "for more than four families”; because the words quoted from the ordinance relate not to the house but to the "public halls and stairways.” There is no dispute that the hall and stairway when the female plaintiff fell, were not used by more than four families; and that the premises numbered 364 and 368 Chestnut Street, whether in law one tenement house or more than one, were so arranged that the tenants of the apartments whose entrance was numbered 368 had no access from 368 to the stairways and halls in 364, here in question, and made no common use of them.
As no liability existed, imposed either by contract or by statutory provision, the defendants were entitled to the verdicts directed. The denial of the plaintiff’s motion for a new trial presents no question of law.

Exceptions overruled.


Judgment for defendants on verdicts.